DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 4, 7, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0043598 A1 to Goode et al. (“Goode”).
As to claim 1, Goode discloses a system for alerting a patient of hypoglycemia and hyperglycemia risk, comprising: 
(a) a continuous glucose monitoring (CGM) device configured to periodically perform glucose measurements for the patient, thereby generating a series of glucose levels [0327]); 
(b) one or more circuitries  configured to: 
	(i) evaluate a differential change in glucose level over time (dg/dt) based on the series of glucose levels, wherein the differential change in glucose level over time is further evaluated based on a signal to noise ratio associated with the periodic glucose measurement (see [0339], [0359]-[0360] – “Some embodiments of signal estimation can additionally include discarding data that is considered sufficiently unreliable and/or erroneous such that the data should not be used in a signal estimation algorithm. In these embodiments, the system can be programmed to discard outlier data points, for example data points that are so extreme that they can skew the data even with the most comprehensive filtering or signal estimation, and optionally replace those points with a projected value based on historical data or present data (e.g., linear regression, recursive filtering, or the like). One example of discarding sensor data includes discarding sensor data that falls outside of a “Cone of Possibility” such as described in more detail elsewhere herein…a method hereinafter referred to as the “Cone of Possibility Detection Method,” utilizes physiological information along with glucose signal values in order define a “cone” of physiologically feasible glucose signal values within a human, such that signal artifacts are detected whenever the glucose signal falls outside of the cone of possibility. Particularly, physiological information depends upon the physiological parameters obtained from continuous studies in the literature as well as our own observations. A first physiological parameter uses a maximal sustained rate of change of glucose in humans (e.g., about 4 to 5 mg/dL/min) and a maximum acceleration of that rate of change (e.g., about 0.1 to 0.2 mg/dL/min2)…. Cone of Possibility Detection Method combines any one or more of the above-described physiological parameters to form an algorithm that defines a cone of possible glucose levels for glucose data captured over a predetermined time period.”); 
	(ii) generate a smoothed glucose level that is indicative of the series of glucose levels (see [0341]– “It is noted that system noise is easily smoothed using the algorithms provided herein…”; 
It is noted that an implementation of this algorithm includes utilizing the cone of possibility to predict glucose levels and alert patients to present or upcoming dangerous blood glucose levels.”;  
	(iv) compare the dynamic risk to a predetermined threshold (see id. – alerting patients to upcoming dangerous blood glucose levels inherently includes comparing dynamic risks to a predetermined threshold given that human experience hypo- and hyperglycemia at reasonably constant thresholds); and
	(v) generate a display representative of the smoothed CGM and a perceptible alarm when the dynamic risk is greater than the predetermined threshold (see [0299] – “The speaker 3 can provide, for example, audible signals or alerts for conditions such as present and/or predicted hyper- and hypoglycemic conditions.”).  
As to claims 4 and 10, Goode further discloses wherein the perceptible alarm comprises an alarm selected from a list consisting of: a blinking display, a brightly colored display, a vibratory alarm, an audible alarm, and combinations thereof (see [0299]).  
Asa to claim 7, see the treatment of claim 1, mutatis mutandis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 6, 8-9, and12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode in view of US 2007/0032706 A1 to Kamath et al. (“Kamath”).
As to claims 3 and 9, Goode fails to disclose the one or more circuitries are further configured to calculate an angle α that is a function of dg/dt and wherein the device monitor is also configured to display an arrow that is angled from horizontal by the angle α.  However, Kamath discloses such an arrow (see Fig 4C-4D and [0255] – “A bold “up” arrow is shown on the drawing, which preferably represents a relatively quickly increasing rate of change. The arrows shown with dotted lines illustrate examples of other directional arrows (for example, rotated by 45 degrees), which can be useful on the screen to represent various other positive and negative rates of change. Although the directional arrows shown have a relative low resolution (45 degrees of accuracy), other arrows can be rotated with a high resolution of accuracy (for example one degree of accuracy) to more accurately represent the rate of change of the host's analyte concentration.”)
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the dynamic risk estimation of Goode with the angled arrow as shown by Kamath in order to provide the predictable result of making it easier for the user to perceive his or her glucose trend.
As to claims 6 and 12, it does not appear that Goode discloses wherein the display is further configured to display a trend box that indicates a CGM data trend.  
However, Goode is clear that such a calculation involves determining a “cone of possibility” of probable glucose concentrations and concomitant dynamic risk. Kamath teaches how one of ordinary skill in the art would display such a trend box that indicates a CGM data trend (see Fig 4A-c and associated text).  
It would have been obvious to one ordinary skill in the art before the invention was made to combine the dynamic risk estimation of Goode with the display of Kamath in order to achieve the predictable result that is an easier way for the user to perceive upcoming glycemic risk.
As to claim 8, Goode fails to disclose wherein the display further shows an arrow, indicative of a dg/dt trend.  However, Kamath discloses such an arrow (see Fig 4C-4D and [0255] – “A bold “up” arrow is shown on the drawing, which preferably represents a relatively quickly increasing rate of change. The arrows shown with dotted lines illustrate examples of other directional arrows (for example, rotated by 45 degrees), which can be useful on the screen to represent various other positive and negative rates of change. Although the directional arrows shown have a relative low resolution (45 degrees of accuracy), other arrows can be rotated with a high resolution of accuracy (for example one degree of accuracy) to more accurately represent the rate of change of the host's analyte concentration.”). 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the dynamic risk estimation of Goode with the angled arrow as shown by Kamath in order to provide the predictable result of making it easier for the user to perceive his or her glucose trend.
Claims 5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode in view of US 2011/0077490 A1 to Simpson et al. (“Simpson”).
As to claims 5 and 11, Goode already discloses smoothed CGM values, but fails to disclose wherein the display is configured to show different CGM values as corresponding different colors.   
However, such user interfaces were well-known in the glucose art. Simpson discloses the use of several colors to show different CGM values as corresponding different colors (see [0250]-[0251]). It would have been obvious to one of ordinary skill in the art before the invention was made to combine the sensing techniques of Goode with those of Simpson in order to achieve the predictable result of allowing a user to more easily interface with the displayed data.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791